The Chancellor.
There are two principal questions. The first is whether the bequest of a legacy to Abel Glasford of £75 is to be deemed a satisfaction of the debt which the testatrix owed him. The second is whether the legacy given “to the Baptist Church known by the name of the Welch Tract Church,” is void.
As to the first. The testatrix was indebted to the legatee, Abel Glasford, by her single bill dated June 10, 1797, in the sum of £28.19.6, payable on demand. She made her will in writing August 24, 1799, which was proved April 23, 1800, whereby she ordered all her lawful and just debts to be paid. She then bequeathed to Elizabeth Weir her clothes “and what of her moveable effects might be left after paying her debts.” Then after disposing of some silver teaspoons she says, “I do give to Samuel Smith McKee £150 to be paid to him out of the money coming to me from the estate of Mary Evans, deceased, to be paid to the said Samuel Smith McKee as soon as it shall be recovered. I do give to Abel Glasford £75 out of the monies coming to me from the estate of Mary Evans.” She then gave to Abigail Giles £25; to Margaret Walker £25; to Mary Toppin £25, all of which sums of money were to be paid out of the monies coming to her from the estate of Mary Evans, deceased. She then gave “to the Baptist Church known by the name of the Welch Tract Church the sum of £200 to be paid out of the monies coming from Mary Evans’ estate, if there should be so much after the other legacies are paid.” And then she says, “if there should be any remainder of my estate after paying the legacies as aforesaid, it is my will that it should be equally divided between the three daughters of William Weir, namely Elizabeth, Margaret and Sarah Weir.”
Abel Glasford died a year or two after the testatrix, who in her lifetime had filed a bill in the Court of Chancery to recover the money due to her from the estate of Mary Evans, deceased. And after her death the money was recovered, and on December 14, 1808, it was actually paid to Morgan Jones, the administrator with the will annexed, to the amount [of] $2123.71%. The administrator with the will annexed paid to the administrator of Abel Glasford his debt and legacy, and also paid to the Baptist Church the legacy of £200. Exceptions have been to the payment of the debt which the testatrix owed to Abel Glasford, on the ground that the legacy was a satisfaction, and to the payment of the legacy to the Baptist Church.
It is a rule of law that when a debtor bequeaths to his creditor a sum of money equal to, or greater than, the debt he owes him, *636such legacy shall be deemed a payment or satisfaction of the debt. But this rule admits of many exceptions; as if there be a difference in the times of payment, so that the legacy may not be as beneficial as the debt. Atkinson v. Webb, Prec.Ch. 236. And in Nichols v. Judson, 2 Atk. 300, it was held that the legacies being made payable in one or two years after the testator’s death was a considerable circumstance and showed strongly that it was not the intent of the testator that it should go in satisfaction of the debt, for the bond was payable immediately, and the testator had no right to suspend the payment of the debt, though he might suspend the payment of the legacy. This circumstance, it was adjudged, took the case out of the general rule.
Here the debt was due to A. Glasford immediately, before the death of the testator, and the payment of the legacy depended upon the recovery of the money from the representative of Mary Evans, so that if this legacy were to be taken as a payment of the debt, the testatrix would have postponed it to an uncertain, distant period, which she could not do. And in Matthews v. Matthews, 2 Ves.Sr. 635, the Master of the Rolls said “The thing in satisfaction should be as certain as to the duration and commencement of it, otherwise though ten times larger given by the will, it will not be held a satisfaction.” Now, it was altogether uncertain when this legacy would be recovered. The bill was filed against Mary Evans’ representative in this Court, November, 1798, and the decree was not made until March, 1807, and the money was not actually paid to Mr. Jones until December 14, 1808. The testatrix takes notice that this money was not in hand, and she knew at the time of making her will that if her death happened at any short period after its date, the money could not be paid in time to satisfy the debt, if it were immediately required. In Clark v. Sewell, 3 Atk. 96, where the payment was postponed one month only after the testator’s death, Lord Hardwicke said that that was a circumstance that the plaintiff had a right to lay hold of to take that out of the cases that had been deemed a satisfaction. For, according to the rule of this Court, a legacy that ought to be deemed a satisfaction must take place immediately after the death of the testator; for the debt, whether of a principal sum or interest, is due at the death of the testator, and therefore the legacy must be so too. I refer also to the case of Haynes v. Mies, 1 Bro.C.C. 129 and Peacock v. Falkner, 1 Bro.C.C. 295.
In Hinchcliff v. Hinchcliff, 3 Ves.Jr. 516, 529, and in many other cases, this rule, that a legacy is a satisfaction of a debt, is spoken of with regret, but, being clearly established, it is to be adhered to, though any little circumstances are laid hold of by .the *637Court to take a case out of the rule. The circumstance in this case is not a little one, for it is evident that the administrator cum testamento annexa could not pay the legacy until after litigation in Chancery. The fund should be recovered from which the legacy was to be paid. In this will there is an express provision for payment of debts. And in the bequest of the legacy, that is ordered to be paid out of money to be recovered from the representative of Mary Evans, so that it is evident the testatrix intended the debt should be paid at all events, and the legacy to depend on the recovery to be made. And it is fairly to be inferred that the testatrix did not intend to substitute the legacy for the debt. She intended a greater benefit to Mr. Glasford than the payment of the debt. The debt was provided for immediately; the legacy was postponed to [a] remote period not within the power of the parties to hasten beyond the ordinary course of legal proceedings. Upon the whole, I am of opinion that this legacy is not a satisfaction of the debt, and that this exception ought not to prevail.
The bequest to the Baptist Church depends on the proper construction of the Act of Assembly “to enable all the religious denominations in this state to appoint Trustees, who shall be a body corporate, for the purpose of taking [care of] the temporalities of their respective congregations,” 2 Del.Laws 878. The Act declares that all gifts, etc. Now this is not a gift of money to be laid out in the purchase of any lands, etc., and consequently is not within the provision of the Statute. The prohibition of this section extends to gifts, etc., of realty, or of personal estate to be laid out, or disposed of, in the purchase of lands, tenements, rents or other hereditaments; and does not, either in the meaning of the legislature, or by the words of the Act, extend to a mere bequest of money to a religious society. This Act is almost in the language of 9 Geo. II, c. 36, which has never been construed to embrace a gift or devise of money, goods, chattels, stocks in a public fund, securities for money, or any other personal estate not to be laid out, or disposed of, in lands, tenements, rents or other hereditaments. There is some little difference between the two laws. I am very clear that the bequest to the Baptist Church, known by the name of the Welch Tract Church, of these £200 is a good devise.
None of the exceptions are allowed, except to the commissions, which are excessive. Eight per cent on $2456.22 will amply compensate the administrator. There have been eighty-six dollars and ninety-two cents allowed beyond what is right. Such excess ought to be charged to the administrator, and his representative to pay the costs.
*638Note. Bequest, money to build or repair on land already in mortmain, not within the Statute 9 Geo. II, c. 36: 2 Ves.Sr. 182; Amb. 614, 651, 751; 1 Bro.C.C. 444; 3 Bro.C.C. 588, 595. See 2 Ves.Sr. 647, 3 Atk. 806, 4 Bro.C.C. 526. Land cannot be devised nor money willed to purchase land, nor mortgages nor anything which partakes of realty. See above cases and Amb. 20, 614, 635, 643; 1 Ves.Jr. 548; 2 Ves.Jr. 238; 4 Ves.Jr. 21, 418; 6 Ves. Jr. 404; 8 Ves.Jr. 186; 9 Ves.Jr. 535.